December 8, 2004


Amendment to the Employment Agreement, dated as of October 14, 2004 ("Employment
Agreement") between Everest Reinsurance (Bermuda), Ltd. ("Company") and Mark de
Saram.

Paragraph 5 of the Employment Agreement is amended to provide that the monthly
Housing Allowance shall be U.S. $12,500.

In addition, your compensation for services to the Company during the term of
your employment shall be paid in both U.S. Dollars and Great Britain Pounds
according to the following schedule: 1) fifty percent (50%) of your salary will
be paid in U.S. Dollars and fifty percent (50%) in Great Britain Pounds, in
accordance with the normal payroll schedule of Everest Reinsurance (Bermuda),
Ltd; 2) payments in lieu of your participation in the Bermuda Savings Plan shall
be made in Great Britain Pounds; 3) any cash bonuses awarded to you under the
Everest Re Group, Ltd Annual Incentive Plan shall be paid in U.S. Dollars.


/s/ THOMAS J. GALLAGHER
———————————————
Thomas J. Gallagher
Deputy Chairman

December 8, 2004
———————————————
Date



CONFIRMED AND ACCEPTED:
/s/ MARK DE SARAM
———————————————
Mr. Mark de Saram

December 8, 2004
———————————————
Date